UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Date of Report (Date of earliest event reported): March 25, 2011 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Nevada 333-56262 88-0482413 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 15225 N. 49th Street Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (602) 595-4997 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Announcement of the Date of the 2011 Annual Meeting of Shareholders El Capitan Precious Metals, Inc. (the “Company”) currently plans to hold its next Annual Meeting of Stockholders (the “Annual Meeting”) at 10:00 A.M. on Thursday, June 2, 2011, at the Scottsdale Plaza Resort in Scottsdale, Arizona.Shareholders of record as of the close of business on Wednesday, April 13, 2011 will be eligible to vote at the Annual Meeting.The Company anticipates mailing the formal notice of meeting and proxy statement on or about April 22, 2011. Rule14a-8 Shareholder Proposal Deadline For shareholder proposals submitted pursuant to Rule14a-8 under the Securities Exchange Act of 1934 (the “Exchange Act”) to be presented at our Annual Meeting and included in the Company’s proxy statement, such proposals must be submitted and received by the Secretary of the Company at our principal offices, El Capitan Precious Metals, Inc., 15225 N. 49th Street, Scottsdale, Arizona 85254, by the close of business on April 18, 2011.Such proposals will need to comply with the rules of the Securities and Exchange Commission regarding the inclusion of shareholder proposals in the Company’s proxy statement, and may be omitted if not in compliance with applicable requirements. Timely Notice under Rule14a-4(c) If a shareholder wishes to submit a proposal at the Annual Meeting outside of Rule14a-8, which is not intended to be included in the Company’s proxy statement, in order for such proposal to be considered “timely” for the purposes of Rule14a-4(c) under the Exchange Act (relating to the circumstances under which a proxy may confer discretionary authority to vote on certain matters), the proposal must be received at the above address not later than April 18, 2011. Resolution of Outstanding Litigation The Company entered into a settlement agreement that dismissed its lawsuit against its former officers and settled the former officers' claims againstthe Company following a mediation hearing in Las Vegas, Nevada.All parties reached a mutually beneficial settlement. The Settlement Agreement provides for a mutual release, cash payment by the Company of an aggregate of $177,500 and the issuance of a certain value of common stock, payable over four months. In addition, all outstanding stock options then held by the two former officers were cancelled. The terms of the confidentialsettlement agreement fully resolved all employment and business issues between the parties. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the Registranthas duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 25, 2011 EL CAPITAN PRECIOUS METALS, INC. By: /s/ Stephen J. Antol Stephen J. Antol Chief Financial Officer 3
